DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 5/9/2022 have been entered and the action follows:

Allowable Subject Matter
Claims 1, 3-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments filled on 5/9/2022, arguments filled on 2/18/2022 and 5/9/2022 all the rejections are withdrawn and claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for motion recognition based on an atomic pose, that includes obtaining a video frame comprising a live body; analyzing the live body in the video frame to generate an atomic pose feature value; executing a hash function according to the atomic pose feature value to generate a hash value of the atomic pose; and recognizing that the live body performs a specific motion by comparing the hash value of the atomic pose with a hash table related to the specific motion, wherein the step of analyzing the live body in the video frame to generate the atomic pose feature value comprises: analyzing the live body in the video frame to generate limb angle information of the atomic pose, wherein the step of recognizing that the live body performs the specific motion by comparing the hash value of the atomic pose comprises: recognizing that the live body performs the specific motion when it is determined, according to the hash value of the atomic pose, that the atomic pose conforms to one of a plurality of standard atomic poses of the specific motion, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663